

115 HR 5187 IH: To designate the facility of the United States Postal Service located at 1585 Yanceyville Street, Greensboro, North Carolina, as the “J. Howard Coble Post Office Building”.
U.S. House of Representatives
2018-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5187IN THE HOUSE OF REPRESENTATIVESMarch 6, 2018Mr. Walker (for himself, Mr. Butterfield, Mr. Holding, Mr. Jones, Mr. Price of North Carolina, Ms. Foxx, Mr. Hudson, Mr. Pittenger, Mr. McHenry, Mr. Meadows, and Mr. Budd) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo designate the facility of the United States Postal Service located at 1585 Yanceyville Street,
			 Greensboro, North Carolina, as the J. Howard Coble Post Office Building.
	
		1.J. Howard Coble Post Office Building
 (a)DesignationThe facility of the United States Postal Service located at 1585 Yanceyville Street, Greensboro, North Carolina, shall be known and designated as the J. Howard Coble Post Office Building.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the J. Howard Coble Post Office Building.
			